DETAILED ACTION

Response to Amendment

	Amendments and response received 09/10/2021 have been entered. Claims 1-11 are currently pending in this application. Claims 1-5 and 7-9 have been amended and claims 10 and 11 newly added by this amendment. Amendments and response are addressed hereinbelow.

Specification

	In light of the amendment to the title of the invention, the examiner withdraws the previous grounds of objection as the new title is more indicative of the invention to which the claims are directed.

Allowable Subject Matter

Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:
The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches receiving a first print job, first quality requirement data indicating a first quality required about a first print product to be output by executing the first print job, a second print job and second quality requirement data indicating a second quality required about a second print product to be output by executing the second print job, and determining an execution order of the first print job and the second print job based on the first quality requirement data and the second quality requirement data so that a print job having higher quality requirement data is earlier executed than a print job having lower quality requirement data in the determined execution order.
The closest prior art, Akihiko Noda (US 20050243365 A1), teaches a scheduler which determines a print order of print jobs based on quality by determining whether print quality of subsequent regular print jobs are affected by a proof print job. Based on this determination, the scheduler decides whether to insert the proof  print job into the schedule. The prior art fails to determine an execution order of the first print job and the second print job based on the first quality requirement data and the second quality requirement data so that a print job having higher quality requirement data is earlier executed than a print job having lower quality requirement data in the determined execution order.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
November 6, 2021